Case 7:20-cr-00097-VB Document 36 Filed 05/19/21 Page 1 of 1

  
 
 
  

. - ————. Southern District
Fede ra] Defel Solely because this application is made on consent, sentencing is buite 300
OF NEW YORK further adjourned until 9/23/2021 at 10:00 a.m., to be conducted in ly, 10601

person at the courthouse. Defendant's sentencing submission is - 97-6872
due 9/9/2021. Government's submission is due 9/16/2021.

 

 

 

 

David E. Patto
Executive Director:
and Attorney-in-Chief

The Court is well aware that the current public health crisis has. ine Brody
caused delays in this and in many other cases. But:this is the fifth. arse
adjournment of sentencing in this case, which was originally
scheduled for 5/21/2020. It is the Court's view that the victim's -
family and the community are entitled to have this matter resolved
as soon as possible. Accordingly, no further adjournments will be

The Honorable Vince9"anted, even if requested on consent. |
United States District SO ORDERED:

Southern District of N
300 Quarropas Street Vu
White Plains, New Y¥
Vincent L. Briccetti, U.S.D.J. 9/19/2021
Re: United States v. Javier DaSilva, 20cr0097-VB

May 19, 2021

 

 

 

 

Dear J udge Briccetti:,

I write regarding 1 the above captioned matter to request an adjournment of the sentencing hearing
currently set for June 4, 2021, at 3:00 p.m., to a day in mid-September 2021. Due to the impact of
‘the current health crisis, meinbers of Mr. DaSilva’s defense team require additional time to meet —
with Mr. DaSilva at the jail, to meaningfully review materials with him, and to prepare a sentencing

submission. Defense counsel for Mr. DaSilva anticipate being able to complete all necessary ©
' preparation.and.work so that the sentencing hearing can proceed at that time. ,

I have discussed the instant request with Mat Andrews, ‘the Assistant United States Attorney
assigned to this case. The government consents to an adjournment. ,

Respectfully submitted,

/s/ Jason I. Ser
JasonI.Ser
Mark DeMarco ..
Attorneys for Mr. DaSilva

 

 

 

 

 

 

ce: Mat Andrews, A.U.S.A. (via electronic mail)

 
